Motion by appellants to extend time to perfect their appeal granted; time extended to the May Term, beginning April 24, 1961; appeal ordered on the calendar for said term. The record and appellants’ brief must be served and filed on or before April 5, 1961. Motion by appellants to dispense with the printing of the exhibits, granted; original exhibits to he submitted upon the argument of the appeal. Motion by respondents to dismiss appeal denied, on condition that appellants perfect the appeal and be ready to argue or submit it at the May Term. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.